Exhibit 10.21
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into
as of                      by and between Electro Rent Corporation, a California
corporation (the “Company”), and the undersigned individual who is a director or
officer (“Indemnitee”) of the Company in reference to the following facts and
circumstances:
     A. The Company wishes to retain the services of its existing directors and
executive officers.
     B. The Company wishes to continue to attract and retain high quality
directors and executive officers of its choice and believes that adequate
indemnification or insurance against the risks of liability is required for this
purpose.
     NOW, THEREFORE, in consideration of Indemnitee’s continued service to the
Company, the Company hereby agrees as follows:
     1. Indemnification. If Indemnitee was or is made a party to or is
threatened to be made a party to or is involuntarily involved in any action,
suit or proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “Proceeding”), by reason of the fact that Indemnitee is or was a
director or officer of the Company or is or was serving (during such person’s
tenure as director or officer) at the request of the Company, any other
corporation, partnership, joint venture, trust or other enterprise in any
capacity, whether the basis of a Proceeding is an alleged action in an official
capacity as a director or officer or in any other capacity while serving as a
director or officer, Indemnitee shall be indemnified and held harmless by the
Company to the fullest extent authorized by California General Corporation Law,
as the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than said law permitted the Company to provide
prior to such amendment), against all expenses, liabilities and loss (including,
without limitation, attorneys’ fees, judgments, fines, or penalties and amounts
to be paid in settlement) reasonably incurred or suffered by Indemnitee in
connection therewith. The right to indemnification conferred in this Section 1
shall be a contract right and shall include the right of Indemnitee to be paid
by the Company the expenses incurred by Indemnitee in defending a Proceeding in
advance of its final disposition; provided, however, that, if California General
Corporation Law requires, the payment of such expenses in advance of the final
disposition of a Proceeding shall be made only upon receipt by the Company of an
undertaking by or on behalf of Indemnitee to repay all amounts so advanced if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
under this Section or otherwise. Except as provided in Section 2, the provisions
of this Agreement, shall not apply to any claim initiated by Indemnitee
primarily to obtain personal benefit.
     2. Remedy to Enforce Right to Indemnification. If a claim for indemnity
under Section 1 of this Agreement is not paid in full by the Company within
90 days after a written claim has been received by the Company, Indemnitee may
at any time thereafter bring suit against the Company to recover the unpaid
amount of the claim and, if successful in whole or in part, Indemnitee shall
also be entitled to be paid the expense of prosecuting such claim including
reasonable attorneys’ fees incurred in connection therewith. It shall be a
defense to any such action (other than an action brought to enforce a claim for
expenses incurred in defending a Proceeding in advance of its final disposition
where the required undertaking, if any is required, has been tendered to the
Company) that Indemnitee has not met the standards of conduct which make it
permissible under California General Corporation Law for the Company to
indemnify Indemnitee for the amount claimed, but the burden of proving such
defense shall be on the Company. Neither the failure of the Company (including
its Board of Directors, independent legal counsel, or its shareholders) to have
made a determination prior to the commencement of such action that
indemnification of Indemnitee is proper in the circumstances because he or she
has met the applicable standard of conduct set forth in California General
Corporation Law, nor an actual determination by the Company (including its Board
of Directors, independent legal counsel, or its shareholders) that Indemnitee
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

 



--------------------------------------------------------------------------------



 



     3. Contract Right Not Exclusive. The rights conferred by this Agreement
shall not be exclusive of any other rights which Indemnitee may have or
hereafter acquire under any statute, provision contained in the Company’s
Articles of Incorporation or By-laws, or any agreement, or pursuant to any vote
of shareholders or disinterested directors or otherwise.
     4. Insurance. The Company may purchase and maintain insurance on behalf of
any Indemnitee against any expense, liability or loss, whether or not the
Company would have the power to indemnify the Indemnitee against that expense,
liability or loss under the California General Corporation Law. Indemnitee
agrees to reimburse the Company for any funds paid hereunder which are paid to
Indemnitee under any such policy.
     5. Termination. This Agreement may be amended or terminated by a writing to
that effect executed by the Company and delivered to Indemnitee; such amendment
or termination shall apply only to acts or omissions of Indemnitee after such
notice is delivered to Indemnitee but such termination shall not affect
Indemnitee’s rights hereunder with respect to acts or omissions occurring prior
thereto. Indemnitee shall not forfeit Indemnitee’s status as a beneficiary under
this Agreement by the termination of Indemnitee’s position with the Company.
     6. Saving Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, the Company
shall nevertheless indemnify Indemnitee to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated or by
any other applicable law.
     7. Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns.
     8. Applicable Law. This Agreement shall be governed by and construed in
accordance with California law.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                  Electro Rent Corporation, a California corporation    
 
           
 
  By:        
 
   
 
   
 
  Name:        
 
   
 
   
 
  Title:        
 
                “Indemnitee”      
 
                     
 
  Signature        
 
                     
 
  Print Name        



-2-